Dissenting Opinion.
Olds, J. —
I do not concur in the theory that both the legal and equitable title continues in the judgment debtor after the expiration of the year for redemption, and until the deed is issued or a demand made for a deed. I believe when the year for redemption expires the equitable title vests in the owner of the certificate of purchase, and after that time, and before deed issues, he has a right to redeem as an equitable owner. I do not think the authorities cited in the opinion overruling the petition for rehearing support the conclusion reached. The case of Taggart v. McKinsey, 85 Ind. 392, is not antagonistic to my views. If the holder of the certificate permitted a redemption after the expiration of the year and before deed issued, and accepted the money, it would divest him of his equitable title, or at least estop him from taking out a deed and recovering the real estate, and no re-conveyance would be necessary. The case of Neff v. Hagaman, 78 Ind. 57, is not in conflict with my views. I admit that during the year for redemption title does not pass. While it remains but a lien, and the judgment debtor is the owner, he has the right to redeem, but at the expiration of the year it becomes more than a lien — the holder of the certificate becomes the equitable owner, and the judgment debtor has no right to redeem. The legal title passes when the ■deed is executed.
In my opinion a rehearing ought to be granted.